Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2. 	Claims 1-19 are present in this application. Claims 1-19 are pending in this office action.

3. 	The present application is being examined under the pre-AIA  first to invent
provisions.

4. 	This office action is NON-FINAL.

Drawings
5. 	The Drawings filed on 01/26/21 are acceptable for examination purposes.

Specification
6. 	The Specification filed on 01/26/21 is acceptable for examination purposes.

Claim Objections

7. 	Claims 9-17 are objected because claims 9-17 say “the method” which depend on claim 1 but, claim 1 say “a computer-executed method”.  Appropriate correction is required.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 01/27/21 and 10/18/21 have been considered by the Examiner and made of record in the application file.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  	Claims 1-19 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,949,403. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-32 of U.S. Patent No. 10,949,403 recite the elements of Claims 1-19 of the Instant Application 17/159,070.

 	Both claim features of the instant application 17/159,070 and Patent No. 10,949,403 can be compared as follows:

        Instant Application 17/159,070
Patent No. 10,949,403
1. A computer-executed method comprising: 
 	a database management system receiving information for a policy to associate with a particular database object in a database managed by the database management system, wherein said particular database object is defined by a database dictionary in the database, the policy specifying (a) an archiving action, and (b) a condition for triggering the archiving action; 
 	in response to receiving the information for the policy, the database management system storing, in the database dictionary, data associating the policy with the particular database object; 
 	the database management system determining that the condition specified in the policy is satisfied for the particular database object that is stored in a first storage tier of the plurality of storage tiers; 
 	in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier: 
 	the database management system executing the archiving action on the particular database object, wherein executing the archiving action comprises moving the particular database object to a second storage tier, of the plurality of storage tiers, other than the first storage tier; 
 	wherein the method is performed by one or more computing devices.

1. (Previously Presented) A method comprising: 
      a database management system receiving a policy, that is described in one or more clauses of a database command, to associate with a database object in a database managed by the database management system, wherein said database object is defined by a database dictionary in the database, wherein said database object is stored in a plurality of data blocks, the policy specifying an archiving action on the database object and a condition for triggering the archiving action; 
     in response to receiving the policy, the database management system storing, in the database dictionary, data associating the policy with the database object; 
     the database management system examining said data, stored in the database dictionary, associating the policy with the database object to determine that the database object is associated with the policy; the database management system determining that the condition is satisfied for the database object;  
     in response to determining that the condition is satisfied for the database object: 
    the database management system queuing a task, for executing the archiving action on said plurality of data blocks, in a queue of tasks; the database management system performing the task based on the task being included in the queue of tasks; wherein the method is performed by one or more computing devices.


9.  The method of claim 1, wherein the determining that the condition is satisfied for the particular database object uses a segment level or block level heatmap of the database.

5. (Original) The method of claim 1, wherein the determining that the condition is satisfied for the database object uses a segment level or block level heatmap of the database.

11. The method of claim 1, wherein the determining occurs based on performance of a policy evaluation according to a periodic schedule.
11. (Previously Presented) The method of claim 1, wherein the determining occurs based on performance of a policy evaluation according to a periodic schedule.

13. The method of claim 12, wherein the performing of the task utilizes a resource aware task scheduler of the database.
12. (Previously Presented) The method of claim 1, wherein the performing of the task utilizes a resource aware task scheduler of the database.



Claim Rejections - 35 USC § 103
9. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed  or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10. 	Claims 1-2, 7, 10, 12, 14, 16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mallge et al. (US 2012/0260040 A1) in view of Tabellion et al., (Pub. No. US 2004/0098383).

 	Regarding claim 1, Mallge teaches a computer-executed method comprising: 
 	a database management system, (See Mallge paragraph [0004], storage management and file relocation solutions use multi-tier storage systems), receiving information for a policy to associate with a particular database object in a database managed by the database management system, (See Mallge, Abstract, paragraph [0011], policy is implemented to manage database objects, See Mallge paragraph [0004], storage management and file relocation solutions use multi-tier storage systems), wherein said particular database object is defined by a database dictionary in the database, (See Mallge, paragraph [0064], Multi-tier storage systems…implemented for various other general business purposes. For example, enterprise accounting, security, and regulatory compliance policies may require that certain storage devices be restricted to containing specific types of data from a database), 
 	in response to receiving the information for the policy, the database management system, (See Mallge, Abstract, paragraph [0011], policy is implemented to manage database objects, See Mallge paragraph [0006], a database object (or data object) is accessed at various points in time and portions of the data object are allocated to different tiers in a multi-tier storage system), storing, in the database dictionary, data associating the policy with the particular database object, (See Mallge, paragraph [0042], databases 140 may be stored in primary storage device 132. Databases 140 may represent portions of a single database or computing device or a plurality of databases or computing devices, See Mallge, paragraph [0064], Multi-tier storage systems…implemented for various…policies).
 	Mallge does not explicitly disclose the policy specifying (a) an archiving action, and (b) a condition for triggering the archiving action; the database management system determining that the condition specified in the policy is satisfied for the particular database object that is stored in a first storage tier of the plurality of storage tiers; in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier, the database management system executing the archiving action on the particular database object, wherein executing the archiving action comprises moving the particular database object to a second storage tier, of the plurality of storage tiers, other than the first storage tier and wherein the method is performed by one or more computing devices.
 	However, Tabellion teaches the policy specifying (a) an archiving action, and (b) a condition for triggering the archiving action, (See Tabellion paragraph [0018], FIG. 18 shows an example policy 1800 for archiving and erasing all files located on a named file server that are larger than a certain size and not accessed within a certain time period. Policy 1800 includes a context of the file server named "Titan", a threshold condition that triggers upon encountering a file greater than 10,000 bytes and not accessed with the last year), the database management system determining that the condition specified in the policy is satisfied for the particular database object, (See Tabellion paragraph [0131], a storage object satisfies the condition may be determined), that is stored in a first storage tier of the plurality of storage tiers, See Mallge, paragraph [0067], Storage system 404 may include database…where data objects for a database are stored), in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier, (See Tabellion paragraph [0131], a storage object satisfies the condition may be determined), the database management system executing the archiving action on the particular database object, (See Tabellion paragraph [0070], action set execution history and archived file input data… generated in response to alert conditions), wherein executing the archiving action comprises moving the particular database object to a second storage tier, (See Tabellion paragraph [0070], action set execution history and archived file input data… generated in response to alert conditions), of the plurality of storage tiers, other than the first storage tier; (See Mallge, paragraph [0067], Storage system 404 may include database…where data objects for a database are stored) and wherein the method is performed by one or more computing devices, (See Tabellion paragraph [0066], The storage management system screen 100 may be provided as a graphical user interface on a conventional terminal or personal computer system).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify the policy specifying (a) an archiving action, and (b) a condition for triggering the archiving action; the database management system determining that the condition specified in the policy is satisfied for the particular database object that is stored in a first storage tier of the plurality of storage tiers; in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier, the database management system executing the archiving action on the particular database object, wherein executing the archiving action comprises moving the particular database object to a second storage tier, of the plurality of storage tiers, other than the first storage tier and wherein the method is performed by one or more computing devices of Tabellion in order to manage storage efficiently, understanding how storage is used, as well as identifying where storage is being wasted, may be critical, (See Tabellion paragraph [0005]).

 	Regarding claim 2, Mallge s taught the computer-executed method of Claim 1, as described above. 	 
 	Mallge s does not explicitly disclose wherein the archiving action is associated with the second storage tier.
 	However, Tabellion teaches wherein the archiving action, (See Tabellion paragraph [0070], action set execution history and archived file input data), is associated with the second storage tier, (See Mallge, paragraph [0067], Storage system 404 may include database…where data objects for a database are stored))
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein the archiving action is associated with the second storage tier of Tabellion in order to manage storage efficiently, understanding how storage is used, as well as identifying where storage is being wasted, may be critical, (See Tabellion paragraph [0005]).

  	Regarding claim 7, Mallge s taught the computer-executed method of Claim 5, as described above. Mallge further teaches wherein the target storage container is a read-only storage container, (See Mallge paragraph [0029], Computer storage media includes…random access memory (RAM), read only memory (ROM)).

 	Regarding claim 10, Mallge s taught the method of Claim 1, as described above. 
 	Mallge does not explicitly disclose wherein receiving information for a policy comprises receiving a database command that is in the form of a declarative statement of a database language, said declarative statement comprising a clause that specifies said archiving action.
 	However, Tabellion teaches wherein receiving information for a policy comprises receiving a database command that is in the form of a declarative statement of a database language, (See Tabellion paragraph [0127], procedure for managing storage objects, a…specifying a storage management policy may be received…a policy database, be specified as a rule in a query language), said declarative statement comprising a clause that specifies said archiving action, (See Tabellion paragraph [0070], commands and action set execution history and archived file input data).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein receiving information for a policy comprises receiving a database command that is in the form of a declarative statement of a database language, said declarative statement comprising a clause that specifies said archiving action of Tabellion in order to manage storage efficiently, understanding how storage is used, as well as identifying where storage is being wasted, may be critical, (See Tabellion paragraph [0005]).

 	Regarding claim 12, Mallge s taught the method of Claim 1, as described above. 
	Mallge does not explicitly disclose in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier: the database management system queuing a task, for executing the archiving action on the particular database object, in a queue of tasks; and the database management system performing the task based on the task being included in the queue of tasks; wherein said performing the task comprises said executing the archiving action on the particular database object.
 	However, Tabellion teaches in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier, (See Tabellion paragraph [0131], a storage object satisfies the condition may be determined), the database management system, (See Tabellion paragraph [0070], action set execution history and archived file input data… generated in response to alert conditions), wherein executing the archiving action comprises moving the particular database object to a second storage tier, (See Tabellion paragraph [0070], action set execution history and archived file input data… generated in response to alert conditions), the database management system queuing a task, (See Tabellion paragraph [0050], perform a variety of tasks or actions…stored in the database A19 of the storage management server), for executing the archiving action on the particular database object, in a queue of tasks, (See Tabellion paragraph [0070], action set execution history and archived file input data… generated in response to alert conditions), and the database management system performing the task based on the task being included in the queue of tasks, (See Tabellion paragraph [0050], perform a variety of tasks or actions…stored in the database A19 of the storage management server), wherein said performing the task comprises said executing the archiving action on the particular database object, (See Tabellion paragraph [0070], action set execution history and archived file input data… generated in response to alert conditions).
	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier: the database management system queuing a task, for executing the archiving action on the particular database object, in a queue of tasks; and the database management system performing the task based on the task being included in the queue of tasks; wherein said performing the task comprises said executing the archiving action on the particular database object of Tabellion in order to manage storage efficiently, understanding how storage is used, as well as identifying where storage is being wasted, may be critical, (See Tabellion paragraph [0005]).

 	Regarding claim 14, Mallge together with Tabellion taught the method of Claim 12, as described above. 
	Mallge does not explicitly disclose, wherein the condition is specified for one or more rows of the particular database object, and wherein the task specifies the archiving action for particular rows, of the one or more rows of the particular database object, satisfying the condition.
 	However, Tabellion teaches wherein the condition is specified for one or more rows of the particular database object, (See Tabellion paragraph [0018], FIG. 18 shows an example policy 1800 for archiving and erasing all files located on a named file server that are larger than a certain size and not accessed within a certain time period, See Tabellion paragraph [0087], Selecting a row 911 of table view display 900 displays detailed storage management data to the corresponding storage object), and wherein the task specifies the archiving action for particular rows, of the one or more rows of the particular database object, satisfying the condition, (See Tabellion paragraph [0018], FIG. 18 shows an example policy 1800 for archiving and erasing all files located on a named file server that are larger than a certain size and not accessed within a certain time period. Policy
1800 includes a context of the file server named "Titan", a threshold condition that triggers upon encountering a file greater than 10,000 bytes and not accessed with the last year).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein the condition is specified for one or more rows of the particular database object, and wherein the task specifies the archiving action for particular rows, of the one or more rows of the particular database object, satisfying the condition of Tabellion in order to manage storage efficiently, understanding how storage is used, as well as identifying where storage is being wasted, may be critical, (See Tabellion paragraph [0005]).

 	Regarding claim 16, Mallge together with Tabellion taught the method of Claim 1, as described above. 
	Mallge does not explicitly disclose wherein the policy is associated with the particular database object based on the policy being associated with a current tablespace of the particular database object.
 	However, Tabellion teaches wherein the policy is associated with the particular database object based on the policy being associated with a current tablespace of the particular database object, (See Tabellion paragraph [0018], FIG. 18 shows an example policy 1800 for archiving and erasing all files located on a named file server that are larger than a certain size and not accessed within a certain time period. Policy 1800 includes a context of the file server named "Titan", a threshold condition that triggers upon encountering a file greater than 10,000 bytes and not accessed with the last year).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein the policy is associated with the particular database object based on the policy being associated with a current tablespace of the particular database object of Tabellion in order to manage storage efficiently, understanding how storage is used, as well as identifying where storage is being wasted, may be critical, (See Tabellion paragraph [0005]).

 	Regarding claim 18, Mallge teaches one or more non-transitory computer-readable media storing one or more sequences of instructions that, (See Mallge paragraph [0030], computer-executable instructions), data structures when executed by one or more processors, cause, (See Mallge paragraph [0032] Processor 114 generally represents any type or form of processing unit capable of processing data or interpreting and executing instructions): 
 	a database management system, (See Mallge paragraph [0004], storage management and file relocation solutions use multi-tier storage systems), receiving information for a policy to associate with a particular database object in a database managed by the database management system, (See Mallge, Abstract, paragraph [0011], policy is implemented to manage database objects, See Mallge paragraph [0004], storage management and file relocation solutions use multi-tier storage systems), wherein said particular database object is defined by a database dictionary in the database, (See Mallge, paragraph [0064], Multi-tier storage systems…implemented for various other general business purposes. For example, enterprise accounting, security, and regulatory compliance policies may require that certain storage devices be restricted to containing specific types of data from a database), 
	in response to receiving the information for the policy, the database management system, , (See Mallge, Abstract, paragraph [0011], policy is implemented to manage database objects, See Mallge paragraph [0006], a database object (or data object) is accessed at various points in time and portions of the data object are allocated to different tiers in a multi-tier storage system), storing, in the database dictionary, data associating the policy with the particular database object; (See Mallge, paragraph [0042], databases 140 may be stored in primary storage device 132. Databases 140 may represent portions of a single database or computing device or a plurality of databases or computing devices, See Mallge, paragraph [0064], Multi-tier storage systems…implemented for various…policies),
 	50277-5774 (ORA130324-US-CNT)-35-Mallge does not explicitly disclose the policy specifying (a) an archiving action, and (b) a condition for triggering the archiving action; the database management system determining that the condition specified in the policy is satisfied for the particular database object that is stored in a first storage tier of the plurality of storage tiers; 
 in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier, the database management system executing the archiving action on the particular database object, wherein executing the archiving action comprises moving the particular database object to a second storage tier, of the plurality of storage tiers, other than the first storage tier.
 	However, Tabellion teaches the policy specifying (a) an archiving action, and (b) a condition for triggering the archiving action, (See Tabellion paragraph [0018], FIG. 18 shows an example policy 1800 for archiving and erasing all files located on a named file server that are larger than a certain size and not accessed within a certain time period. Policy 1800 includes a context of the file server named "Titan", a threshold condition that triggers upon encountering a file greater than 10,000 bytes and not accessed with the last year), the database management system determining that the condition specified in the policy is satisfied for the particular database object, (See Tabellion paragraph [0131], a storage object satisfies the condition may be determined), that is stored in a first storage tier of the plurality of storage tiers; See Mallge, paragraph [0067], Storage system 404 may include database…where data objects for a database are stored), in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier, (See Tabellion paragraph [0131], a storage object satisfies the condition may be determined), the database management system executing the archiving action on the particular database object, (See Tabellion paragraph [0070], action set execution history and archived file input data… generated in response to alert conditions), wherein executing the archiving action comprises moving the particular database object to a second storage tier, (See Tabellion paragraph [0070], action set execution history and archived file input data… generated in response to alert conditions), of the plurality of storage tiers, other than the first storage tier; (See Mallge, paragraph [0067], Storage system 404 may include database…where data objects for a database are stored).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify the policy specifying (a) an archiving action, and (b) a condition for triggering the archiving action; the database management system determining that the condition specified in the policy is satisfied for the particular database object that is stored in a first storage tier of the plurality of storage tiers; 
 in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier, the database management system executing the archiving action on the particular database object, wherein executing the archiving action comprises moving the particular database object to a second storage tier, of the plurality of storage tiers, other than the first storage tier of Tabellion in order to manage storage efficiently, understanding how storage is used, as well as identifying where storage is being wasted, may be critical, (See Tabellion paragraph [0005]).

 	Claim 19 recites the same limitations as claim 18 above. Therefore, claim
19 is rejected based on the same reasoning.

11. 	Claims 4, 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mallge et al. (US 2012/0260040 A1) in view of Tabellion et al., (Pub. No. US 2004/0098383) and further in view of Tate (Pub. No. US 2006/0218127).

 	Regarding claim 4, Mallge together with Tabellion taught the computer-executed method of Claim 3, as described above. 
 	Mallge together with Tabellion does not explicitly disclose wherein executing the archiving action to move the particular database object to the second storage tier comprises compressing data of the particular database object to a target compression level associated with the second storage tier.
 	However, Tate teaches wherein executing the archiving action to move the particular database object to the second storage tier comprises compressing data of the particular database object to a target compression level associated with the second storage tier, (See Tate paragraph [0016], A file storage service rule may also specify a resource manager based on properties of the object being stored, such as the object's access frequency, size, compression See Tate paragraph [0025], if the object access frequency is relatively high, then the object may be stored in memory; if the size is large or the access frequency is low, then the object may be stored on tape).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein executing the archiving action to move the particular database object to the second storage tier comprises compressing data of the particular database object to a target compression level associated with the second storage tier of Tate in order to determine at least one identified resource manager publishing the requested service that also satisfies at least one rule applicable to the service request, (See Tate paragraph [0005]).

 	Regarding claim 8, Mallge together with Tabellion taught the computer-executed method of Claim 3, as described above. 
 	Mallge together with Tabellion does not explicitly disclose wherein the particular database object is stored in a plurality of data blocks, and wherein executing the archiving action to move the particular database object to the second storage tier comprises performing the archiving action on the plurality of data blocks.
 	However, Tate teaches wherein the particular database object is stored in a plurality of data blocks, and wherein executing the archiving action to move the particular database object to the second storage tier comprises performing the archiving action on the plurality of data blocks, (See Tate paragraph [0016], A file storage service rule may also specify a resource manager based on properties of the object being stored, such as the object's access frequency, size, compression See Tate paragraph [0025], if the object access frequency is relatively high, then the object may be stored in memory; if the size is large or the access frequency is low, then the object may be stored on tape).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein the particular database object is stored in a plurality of data blocks, and wherein executing the archiving action to move the particular database object to the second storage tier comprises performing the archiving action on the plurality of data blocks of Tate in order to determine at least one identified resource manager publishing the requested service that also satisfies at least one rule applicable to the service request, (See Tate paragraph [0005]).

 	Regarding claim 15, Mallge together with Tabellion taught the method of Claim 12, as described above. 
  	Mallge together with Tabellion does not explicitly disclose wherein prior to performing the task, the task is consolidated with another task for executing another archiving action on the plurality of data blocks.
 	However, Tate teaches wherein prior to performing the task, the task is consolidated with another task for executing another archiving action on the plurality of data blocks, (See Tate paragraph [0020]-[0022],One rule may indicate a technical parameter, such as a technical property that must be supported or available at the resource manager 4a, 4b, 4c. Technical parameters may include a minimum amount of available resources (e.g., storage, computational, etc.) at the resource manager 4a, 4b, 4c, minimum connection bandwidth, supported protocols and required features, etc. A technical parameter specifies a technical feature that is a prerequisite for the resource manager 4a, 4b, 4c to be available to provide the requested service).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein prior to performing the task, the task is consolidated with another task for executing another archiving action on the plurality of data blocks of Tate in order to determine at least one identified resource manager publishing the requested service that also satisfies at least one rule applicable to the service request, (See Tate paragraph [0005]).

12. 	Claims 9 is rejected under 35 U.S.C. 103(a) as being unpatentable
Mallge et al. (US 2012/0260040 A1) in view of Tabellion et al., (Pub. No. US 2004/0098383) and further in view of Yang et al. (Pub. No. US 2012/0137059).

 	Regarding claim 9, Mallge together with Tabellion taught the method of Claim 1, as described above. 
 	Mallge together with Tabellion does not explicitly disclose wherein the determining that the condition is satisfied for the particular database object uses a segment level or block level heatmap of the database.
 	However, Yang teaches wherein the determining that the condition is satisfied for the database object uses a segment level or block level heatmap of the database, (See
Yang paragraph [0204] A plurality of data block signatures (DSx) and reference block signatures (RSx) are generated and aggregated using a heatmap 3512 as described herein to facilitate calculating popularities of signatures 3514. The popularity value of each signature is updated upon each I/O. Accumulating popularity values of data block signatures (DSx) based on a heatmap 3512 may facilitate determining which data block 3502 has sufficient popularity to be used as a reference block (Similarity 3518), [0204]).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein the determining that the condition is satisfied for the particular database object uses a segment level or block level heatmap of the database of Yang in order to provide higher I/O performance, lower cost, longer durability, and higher data reliability, (See Yang paragraph [0010]).

13. 	Claims 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mallge et al. (US 2012/0260040 A1) in view of Tabellion et al., (Pub. No. US 2004/0098383) and further in view of Kumar et al. (Pub. No. US 2004/0117407).

 	Regarding claim 11, Mallge s taught the method of Claim 1, as described above. 
	Mallge together with Tabellion does not explicitly disclose wherein the determining occurs based on performance of a policy evaluation according to a periodic schedule.
 	However, Kumar teaches wherein the determining occurs based on performance of a policy evaluation according to a periodic schedule, (See Kumar paragraph [0056], Once a relevant event is detected, its identifier such as event ID) information is sent to condition evaluator 416. Condition evaluator 416 then pulls out all applicable policies (conditions and actions) that are stored in the rule table in policy database).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein the determining occurs based on performance of a policy evaluation according to a periodic schedule of Kumar in order to evaluate resource specific condition and perform action by delegating right instructions to the resource, (See Kumar paragraph [0010]).

 	Regarding claim 13, Mallge s taught the method of Claim 12, as described above. 
	Mallge together with Tabellion does not explicitly disclose wherein the performing of the task utilizes a resource aware task scheduler of the database.
 	However, Kumar teaches wherein the performing of the task utilizes a resource aware task scheduler of the database, (See Kumar paragraph [0061], performs many functions such as listing the registered resources, executing resource query, listing a policy, adding new policy, deleting policy, updating policy and registering external resources by interacting with the database).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein the performing of the task utilizes a resource aware task scheduler of the database of Kumar in order to evaluate resource specific condition and perform action by delegating right instructions to the resource, (See Kumar paragraph [0010]).

14. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over
Mallge et al. (US 2012/0260040 A1) in view of Tabellion et al., (Pub. No. US 2004/0098383) and further in view of Ohara (Pub. No. US 2007/0208665).

 	Regarding claim 17, Mallge together with Tabellion taught the method of Claim 1, as described above. 
	Mallge together with Tabellion does not explicitly wherein the policy is associated with the particular database object based on the policy being associated with a parent object of the particular database object.
 	However, Ohara teaches wherein the policy is associated with the particular database object based on the policy being associated with a parent object of the particular database object, (See Ohara paragraph [0058], associating derived object with policies inherited from the original object).
 	It would have been obvious to a person of ordinary skill in art at the time of
invention was made, to modify wherein the policy is associated with the particular database object based on the policy being associated with a parent object of the particular database object of Kumar in order to evaluate resource specific condition and perform action by delegating right instructions to the resource, (See Kumar paragraph [0010]).




Allowable Subject Matter
 	Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
  	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Kaluskar (US 7,366,713 B2), The present invention relates generally to database management systems and, more specifically, to techniques for formulating and evaluating rules in database management systems.
 	Lim et al. (US 8,544,058 B2) the invention includes a method of operating an information management system including providing a device having a decision engine to manage information accessible via the device according to a first set of policies stored on the device.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163